Citation Nr: 0307734	
Decision Date: 04/23/03    Archive Date: 04/30/03	

DOCKET NO.  02-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability. 

2.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The single DD Form 214 on file shows that the veteran had 
active military service from June 1968 to June 1974, with 2 
years, 11 months of prior active service.  The service 
medical records show that the veteran was initially examined 
for his first enlistment in June 1965.  The claims folder 
indicates an intent to verify service in the past, but this 
was not accomplished.  Verification is not necessary for the 
current disposition of the issues on appeal.  It is clear 
that the veteran had two enlistments commencing in or around 
June 1965 and ending in June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for disorders 
of the right wrist and elbow.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Although the veteran is shown to have had a "probable" 
sprain of both wrists while playing football during service 
in November 1965, the right wrist sprain is shown to have 
been acute and transitory and resolved without residual.  

3.  Current right wrist symptoms are clinically shown to be 
attributable to a post-service history of manual labor with 
development of and surgery for right carpal tunnel syndrome 
in the early 1990s, and also from multiple level cervical 
disc degeneration with resulting radicular symptoms, with 
multiple surgical laminectomies in the early 1990s.

4.  Although the veteran is shown to have developed a bony 
growth exostosis located approximately midway down the right 
humerus which was surgically excised during service, and 
although the veteran is shown to have been struck in the 
upper right arm during service, service connection has 
already been granted for the residuals of the excision of 
this exostosis.  

5.  Current right elbow symptoms are clinically shown to be 
attributable to a post-service history of manual labor with 
the development in the early 1990s of chronic tendinitis with 
surgical release in the lateral epicondyle, area and also 
attributable to radicular symptoms from cervical disc 
degeneration and multiple cervical laminectomies.


CONCLUSIONS OF LAW

1.  Right wrist disability was not incurred or aggravated in 
service; it may not be presumed to have been so incurred; and 
it is not secondary to the excision of an exostosis of the 
right upper arm during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2002).

2.  Right elbow disability was not incurred or aggravated in 
service; it may not be presumed to have been so incurred; and 
it is not secondary to the excision of an exostosis of the 
right upper arm during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans' Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has 
informed the veteran and representative of the evidence 
necessary to substantiate his claims in the July 2001 rating 
decision, and in statements of the case issued in July and 
November 2002.  The veteran was specifically informed of the 
duties to assist and notify of VCAA in correspondence posted 
in February 2001, and in the July 2002 statement of the case.  
The veteran has been informed of the laws and regulations 
applicable to claims for service connection on a direct and 
secondary basis.  The veteran has been informed of the 
evidence that VA would collect on his behalf and was informed 
of the evidence necessary for him to submit and he was 
provided with appropriate medical releases for him to 
properly complete if he desired the RO to collect private 
medical records on his behalf.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran was provided VA examinations which are adequate 
for evaluation of his claims in the past and more recently in 
December 2000 and in October 2002, the latter of which 
includes medical opinions with respect to the veteran's 
claimed disabilities of the right wrist and elbow in 
accordance with 38 U.S.C.A. § 5103A(d)(2).  There is no 
indication in the evidence on file nor does the veteran argue 
that there is any additional evidence relevant to his pending 
claims which has not been collected for review.  The Board 
finds that the duties to assist and notify in VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for certain specified diseases, including 
arthritis, which become manifest to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Facts:  During service in November 1965, the veteran sought 
treatment for pain and stiffness of both wrists for several 
weeks.  He was unaware of the exact onset or the 
precipitating event but believed it began with a football 
injury.  There was no tenderness, heat or swelling or other 
joint findings.  The impression was a probable sprain of the 
wrists and the veteran was provided medication and directions 
for heat and activity.  There is no other record of treatment 
for the veteran's right wrist at any time during the 
remainder of military service through June 1974.  There is no 
service separation examination on file.  The veteran, 
however, was examined for reenlistment in May 1968 and this 
examination indicated the musculoskeletal functions and upper 
extremities were normal.  

During service in March 1972, the veteran reported a one-year 
history of bumps at the right elbow and lateral biceps which 
were hard but nonpainful.  In April 1972, an orthopedic 
consultation included X-rays which were interpreted as 
showing myositis ossificans, bony growth located at the 
insertion of the deltoid which was nontender.  In May 1972, 
the veteran reported that his right upper arm was struck by a 
swinging door and it was now sore as the bony growth had been 
irritated.  An X-ray examination showed no fracture but there 
was a rectangular calcification of the muscle in the midarm.  
In January 1973, the veteran was admitted for elective 
excision of a hard mass on the right arm.  Physical 
examination was negative except for the hard mass and a 
neurological examination was normal.  At surgery, a thin (no 
more than 1- to 2-millimeter-thick) shaped mass was removed, 
and the veteran, following a benign postoperative course, was 
immediately returned to duty.  There is no evidence that the 
veteran again sought or required treatment for the residuals 
of this surgery.  

The veteran presented his initial service connection claim 
for the right arm calcification in October 1974.  There was 
no claim with respect to the right wrist or elbow.  A VA 
examination in February 1975 noted the clinical history.  The 
exostosis was again palpable.  The veteran, however, had a 
full range of motion of the shoulder, elbow, and wrist, and 
he had a good grip strength.  Reflexes and sensation were 
normal.  X-ray examination showed a regrowing or residual 
exostosis, but there was "no evidence of acute injury."  The 
diagnosis from examination was postoperative excision of 
exostosis with subjective complaints, but "no objective 
findings."  In May 1975, the RO granted service connection 
for the residuals of the excision of exostosis of the right 
upper arm, with a 10 percent evaluation effective from 
service separation.  

In November 1987, the veteran was provided a VA orthopedic 
examination.  There was a palpable irregularity of the shaft 
of the bone beneath the prior exostosis excision scar which 
was minimally tender to pressure.  The veteran was very well 
muscled in the upper extremities and had essentially normal 
biceps and triceps function in the right arm.  Both upper 
extremities showed muscle power well above normal and there 
was normal function in the fingers, wrist, elbow and 
shoulder.  The veteran also pointed out several nodules 
beneath the skin just above the elbow joint.  These nodules 
were confirmed as "BB" sized which were freely movable and 
minimally tender.  X-rays showed an irregularity which was 
either attributable to the previously excised exostosis or a 
partial reoccurrence of exostosis in the same area.

A significant quantity of private medical records commencing 
in the early 1990s indicate that the veteran had developed 
marked changes of cervical spondylosis at multiple levels 
with narrowing of the canal and symptoms indicative of 
radiculopathy in the right upper extremity.  It was also 
indicated that the veteran had a lateral epicondylitis or 
supinator or radial tunnel syndrome which was probably 
"occupational in nature" with entrapment of the deep range of 
the radial nerve or possibly superficial branch in the 
forearm proximally.  It was also perceived that he had some 
degree of a carpal tunnel syndrome.  An April 1990 private 
EMG/nerve conduction study noted the veteran's history of 
manual labor with right arm weakness, pain and numbness "of 
six to eight months' duration, first noted after lifting a 
heavy air-conditioner at work."  There was neck pain as well.  
An impression from examination was an abnormal study 
consistent with a mild carpal tunnel syndrome and the 
possibility of low cervical nerve root irritation.  

The veteran subsequently underwent a multilevel laminectomy 
for spondylosis extending from C3-C4 to C6-C7 in 1991.  
Around this same time period, he was also provided a surgical 
nerve release for chronic tendinitis in the lateral 
epicondyle area for relief of pain in the right elbow.  There 
was also surgery for carpal tunnel release at the right 
wrist.  In 1992, the veteran had increasing symptoms in the 
left arm which were principally related to cervical spine 
disability.  

A VA orthopedic examination in November 1992 revealed that 
the veteran had normal range of motion of the shoulder, 
elbow, wrist and finger joints of the right upper extremity.  
There was no swelling, deformity, erythema, or effusion in 
any of these joints.  There were scars from prior surgeries 
of the exostosis during service and those performed after 
service.  The impressions included radiculopathy or 
neuropathy of the right upper extremity, "not secondary to 
the exostosis or exostectomy of the right upper extremity."

In April 1997, a private neurological consultation noted the 
veteran's history of having had right arm pain commencing in 
"1989 that led to surgery on his neck and elbow, and carpal 
tunnel."  The veteran's right arm was better than it was 
before, but the left arm was now having neurological 
symptoms.  A private medical record from June 1997 noted that 
the veteran had sustained a right shoulder dislocation with 
possible chip fracture resulting from a motor vehicle 
accident.    

In October 2002, the veteran was provided a VA orthopedic 
exam specifically for evaluating his pending claims.  His 
claims folder was available and reviewed by the VA physician.  
There was a 20-year post-service history of remodeling homes.  
It was noted that X-ray studies performed in December 2000 
revealed degenerative joint disease of the right wrist and an 
old fracture of the right fifth metacarpal.  X-ray study of 
the right elbow revealed a remote appearing fracture of the 
right olecranon spur but no other abnormality.  The veteran's 
history of significant cervical spine disability and surgery 
was discussed, and the VA physician opined that cervical 
spine disability likely explained problems with functions in 
either arm or hand.  

Physical examination revealed full ranges of motion of both 
elbows and range of motion of both wrists was nearly full 
with minimal limitations being approximately equal for both 
right and left.  All elbow and wrist motions were free of 
pain and resistance, and the doctor reported that the 
findings were so close to normal that they documented a lack 
of disability either in the right wrist or right elbow.  Both 
elbows had spurs.  The physician noted the discovery of a 
bony growth on the right upper arm and the surgical removal 
of this growth during service, and reported that there was no 
evidence to indicate that this affected either the veteran's 
right elbow or wrist.  The doctor noted the bilateral wrist 
sprain during service but indicated that even without 
demonstrable disability of the right wrist, the degenerative 
changes there were related to his job.  Finally, this 
physician wrote that the blunt trauma to the right humerus 
and surgical removal of the bony growth was not related 
either to the later elbow problem or the later wrist problem 
nor did it aggravate an area of previous strain in the right 
wrist.

Analysis:  A preponderance of the evidence of record is 
against awards of service connection for either right wrist 
or right elbow disability as having been incurred in service 
or as being causally related to the veteran's service-
connected postoperative exostosis of the right upper arm.  
The veteran is shown to have had what was referred to in the 
original service medical records as "probable" sprain of both 
wrists during service which was acute and transitory and 
resolved without any documented residual.  There is no 
evidence of chronicity of symptoms attributable to this right 
wrist sprain during or for many years after active military 
service.  

The veteran is also shown to have developed a bony growth on 
the upper right arm during service, and he was struck on or 
about this bony growth by a swinging door during service, and 
this exostosis was surgically removed during service, but 
there is an absence of competent clinical evidence which 
demonstrates that these events resulted in chronic 
disability, or later acquired disability of either the 
veteran's right elbow or right wrist.  It must be noted 
service connection was previously granted for residuals of 
the postoperative exostosis with a 10 percent evaluation 
which has remained in effect since service separation.  This 
exostosis may have recurred but disability actually 
attributable to this, exclusive of other neurological 
problems of the neck and right arm, elbow and wrist is shown 
to be minimal, and the actual evaluation of the postoperative 
right arm exostosis is not an appellate issue before the 
Board.  Although there is no service separation examination 
on file, a VA orthopedic examination conducted within one 
year after service resulted in no objective findings and 
X-rays showed no evidence of acute injury.  At the time of VA 
examination in November 1987, the veteran had normal function 
of his right fingers, wrist, elbow and shoulder.

It was only in the early 1990s, many years after service 
separation, that the veteran manifested chronic symptoms of 
his right arm which were clearly clinically related to 
neurological problems of the right arm and neck, and which 
were unrelated by any competent evidence to any incident, 
injury or disease of active service, including a right wrist 
sprain or a right upper arm bony growth excision during 
service.  In this regard, it is noteworthy that 
contemporaneous treatment records, from around the time of 
the veteran's initial medical treatment for right arm 
neurological problems, document in April 1990 that the 
veteran reported "right-arm weakness, pain, and numbness of 
six to eight months' duration, first noted after lifting a 
heavy air-conditioner at work."  A June 1990 record noted 
that the veteran's neurological symptoms of the right arm 
were "occupational in nature."  Arthritis of the right wrist 
was first demonstrated many years after service.  

The veteran is shown to have had multiple level cervical disc 
disease with multiple level laminectomies which were 
documented to have resulted in radicular symptoms of both 
arms.  Service connection for cervical spine disability was 
denied by the RO in November 1992, as unrelated to service.  
The veteran also had surgical nerve release about the right 
elbow and right wrist.  The orthopedic examinations of 
November 1992 and October 2002 both indicate that the 
veteran's right arm neurological problems were unrelated to 
incidents of the veteran's active military service.  The 
veteran is not shown to have the requisite medical expertise 
to offer his own competent opinion that his current right 
wrist and elbow symptoms are attributable to incidents of 
service or to the service-connected residuals of a 
postoperative exostosis of the right upper arm.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Significant current disability of either the right wrist or 
right elbow is not demonstrated upon current examination.  To 
the extent, however, that impairment exists, it is not shown 
to be attributable to incidents of service or to other 
service-connected disability.  Rather, any disability 
presently demonstrated is shown to be causally related to 
many years of post-service employment.  


ORDER

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a right elbow 
disability is denied.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

